Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a CON of PCT/KR2017/008047, filed on July 26, 2017, which claims benefit of KR 10-206-0096406 filed on July 28, 2016, KR 2017-144338 filed on July 26, 2017 and KR 10-2017-0094611 filed on July 26, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on January 10, 2019 has been considered by the Examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The disclosure is objected to because of the following informalities: the term “an air dispersing unit 40” recited in Par. 23, Lines 3-4 should be changed to “an air dispersing unit 50”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the term “the terminal included in the first power supply unit and the terminal included in the first power connecting unit” recited in lines 30-32 should be changed to “a terminal included in the first power supply unit and a terminal included in the first power connecting unit”.  Appropriate correction is required.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kang et al. (WO 2007/007952) discloses the recycle system of air in roaster.  Kim (WO 2018/105942) discloses an air circulation type roaster with circulation cover.  Khang (WO 2019/022296) discloses an air circulating-type electric roaster.  Kang (KR 10-2005-0002677) discloses an air circulation structure of an electric roaster for preventing the circulation of air from being intercepted and keeping suction power constant all the type by forming plural air holes.  Kang (KR 10-2007-0008383) discloses the recycle system of air in roaster.  Kang (KR 10-2010-0102810) discloses an air circulation type frying pan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/16/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761